In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-19-00394-CV
                  ___________________________

                  VICTOR MIGNOGNA, Appellant
                                  V.

FUNIMATION PRODUCTIONS, LLC, JAMIE MARCHI, MONICA RIAL, AND
                 RONALD TOYE, Appellees
                                AND
          MONICA RIAL AND RONALD TOYE, Appellants
                                  V.

                  VICTOR MIGNOGNA, Appellee


                On Appeal from the 141st District Court
                        Tarrant County, Texas
                    Trial Court No. 141-307474-19


       Concurring Memorandum Opinion by Chief Justice Sudderth
                 CONCURRING MEMORANDUM OPINION

      I write separately only to reiterate what has already been said both in the

majority opinion and in the concurring and dissenting opinion.

      First, I agree with the concurring and dissenting opinion that there is ample

room in this record to support the trial court’s decision to award a lesser amount of

attorney’s fees than Rial and Toye sought.

      But I also agree with the majority opinion in holding that a one-size-fits-all

approach to determining appropriate attorney’s fees violates guiding rules and

principles and, therefore, that the trial court abused its discretion in the manner in

which it reduced the fees awarded to Rial and Toye here.



                                                    /s/ Bonnie Sudderth
                                                    Bonnie Sudderth
                                                    Chief Justice

Delivered: August 18, 2022




                                             2